Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1949 Page 1 of 30



   1                        UNITED STATES DISTRICT COURT

   2                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA

   3    LA JOLLA SPA MD, INC., a          )
        corporation, et al.,              )
   4                                      )       No. 17-CV-1124-MMA-WVG
                  Plaintiffs,             )
   5                                      )
        v.                                )       August 16, 2019
   6                                      )
        AVIDAS PHARMACEUTICALS, LLC, a    )
   7    limited liability company, et al.,)
                                          )
   8              Defendants.             )
        __________________________________)       San Diego, California
   9

  10              TRANSCRIPT OF DIGITALLY RECORDED PROCEEDINGS

  11                              (Motion Hearing)

  12

  13        BEFORE THE HONORABLE WILLIAM V. GALLO, MAGISTRATE JUDGE

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23    COURT REPORTER:             AMANDA M. LeGORE
                                    RDR, CRR, CRC, FCRR, CACSR
  24                                U.S. District Court
                                    333 West Broadway, Suite 420
  25                                San Diego, CA 92101
                                    amanda_legore@casd.uscourts.gov
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1950 Page 2 of 30
                                                                      2


   1    APPEARANCES:

   2    FOR THE PLAINTIFFS:         JAMES RYAN
                                    James Ryan, P.C.
   3                                1110 Glenville Drive, Suite 307
                                    Los Angeles, CA 90035
   4                                (310)990-2889

   5

   6
        FOR THE DEFENDANTS:         JULIE CHOVANES
   7                                Chovanes Law, LLC
                                    25 Springfield Avenue
   8                                Philadelphia, PA 19118
                                    (267)235-4570
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1951 Page 3 of 30
                                                                      3


   1                  (Friday, August 16, 2019; at 9:01 a.m.)

   2

   3                            P R O C E E D I N G S

   4

   5               THE CLERK:    This United States District Court is now

   6    in session, the Honorable William V. Gallo presiding.

   7               Calling matter No. 2 on calendar, 17-CV-1124, La

   8    Jolla Spa versus Avidas Pharmaceuticals, on calendar for a

   9    motion hearing.

  10               Counsel, if you would make your appearances.

  11               MR. RYAN:    Good morning.    James Ryan on behalf of

  12    plaintiff.

  13               THE COURT:    Good morning, Mr. Ryan.

  14               Ms. Chovanes is not here.      You can have a seat.

  15    She's not here.    She called, 10 or 15 minutes ago, saying she's

  16    running late; traffic.     We were to start at 9:00 a.m.      I'm

  17    actually starting a little late, starting at 9:01.         Now 9:02.

  18               So we're going to sit and wait for Ms. Chovanes to

  19    arrive.

  20               MR. RYAN:    That's fine, your Honor.

  21               THE COURT:    We'll try not to stare at one another and

  22    be in an awkward, uncomfortable position.

  23               THE CLERK:    Off the record?

  24               THE COURT:    Off the record.

  25               (Audio recording stopped.)
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1952 Page 4 of 30
                                                                      4


   1                (Court resumes.)

   2                THE COURT:   Let the record reflect it's 9:09.

   3    Ms. Chovanes has just entered the courtroom.

   4                Ms. Chovanes, do you want to state your appearance.

   5                MS. CHOVANES:   Julie Chovanes.    I apologize deeply,

   6    your Honor.    I came from Orlando, Florida.      And I missed my

   7    airplane.    And I slept all the night in the courtroom [sic].        I

   8    didn't have the right luggage.      And I got here as fast as I

   9    could.   So, please, this is not a sign of disrespect.        I did

  10    the best I could.    I apologize.

  11                THE COURT:   All right.    Let's get started.

  12                The plaintiff has filed a motion for -- for sanctions

  13    against defendant's counsel.

  14                Are both sides ready to proceed?

  15                MR. RYAN:    I am, your Honor.

  16                THE COURT:   And, Mr. Ryan, when addressing the Court,

  17    please rise.

  18                MR. RYAN:    Absolutely.

  19                THE COURT:   Ms. Chovanes, are you prepared to

  20    proceed?

  21                MS. CHOVANES:   Yes, sir.

  22                THE COURT:   So if you were paying attention, you

  23    would have done the same thing that I just asked Mr. Ryan to

  24    do; and that's when you're addressing the Court, please rise.

  25                MS. CHOVANES:   Yes, sir.
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1953 Page 5 of 30
                                                                      5


   1               THE COURT:    Thank you.

   2               Mr. Ryan, it's your motion.      You may begin.

   3               MR. RYAN:    Thank you, your Honor.

   4               I believe that a lot of the argument is already in

   5    the papers, so I don't want to rehash that.        But I do just want

   6    to point out two things regarding --

   7               THE COURT:    I -- I apologize for interrupting you so

   8    soon.   By let me just state for the record that I have read all

   9    of the papers submitted by all the parties:        (Indiscernible)

  10    motion, the defendant's responsive motion, your reply, the

  11    declarations to all of these pleadings as well.        I've also

  12    reviewed the transcript and watched the videos.        So I think

  13    that's about a hundred percent of everything that's before me

  14    right now.

  15               So go ahead.

  16               MR. RYAN:    Thank you, your Honor.     I appreciate that.

  17               Just -- just briefly.      And I'm happy to answer

  18    questions, if the Court has any questions.        And feel free to

  19    interrupt me at any time.

  20               This motion came at the end of a long discovery --

  21    we'll call it -- war, perhaps.      Or there were several battles

  22    that led up to this deposition.

  23               And the Court, I recall, in one telephonic hearing

  24    mentioned that this case is consuming more of the Court's time

  25    on discovery issues than perhaps all of the other cases that
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1954 Page 6 of 30
                                                                      6


   1    the Court was presiding over.

   2               And just briefly -- and, obviously, the -- the docket

   3    reflects this -- there were approximately a half a dozen

   4    discovery conferences that primarily had been initiated by

   5    plaintiff because there were issues getting information,

   6    written discovery.     There were issues with scheduling the

   7    deposition of Avidas.     There is one occasion where the

   8    deposition was canceled at the very last minute.

   9               And relating to the deposition, I had proposed --

  10    because there was a settlement conference that was on

  11    calendar -- to have the deposition of Avidas take place here,

  12    in this building, in San Diego.

  13               And I think I -- I -- even suggested that I would be

  14    willing to take the deposition after the settlement conference,

  15    if the parties were unsuccessful in resolving the case.

  16               That was met with strong opposition.       There was a

  17    subsequent hearing where medical information for Avidas's

  18    principal had to be provided, where -- I wasn't privy to the

  19    information.    But based on what I understand, doctor's notes

  20    provided by Ms. Gardner's (phonetic) ability to travel and/or

  21    sit for a deposition for long periods of time.

  22               As a result of that, the Court called a hearing and

  23    imposed some time limitations and some breaks on how the

  24    deposition should proceed but ordered that the deposition

  25    should take place in Philadelphia.
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1955 Page 7 of 30
                                                                      7


   1               So, as a result of that, I had to travel to

   2    Philadelphia -- which is not an easy or quick trip -- and take

   3    the deposition.    I was prepared to take the deposition but

   4    under the Court's rules, which were to go in two-hour segments

   5    with half-hour breaks so that Ms. Gardner could walk around or

   6    do whatever she needed to do.

   7               Well, as soon as we showed up for the deposition --

   8    we started relatively on time.      And I was initially met with

   9    objections, right out of the box.      I think within the first 12

  10    pages of the transcript, where I was on the receiving end of

  11    objections, instructing the witness not to answer on the basis

  12    of relevance.    There was an initial skirmish about the scope of

  13    the 30(b)(6) notice, where Ms. Chovanes was arguing that I was

  14    limited to questions that were contained within the topics of

  15    the 30(b)(6) notice, even though that's not what the law

  16    allows.

  17               I attempted to call the Court at approximately 10:15

  18    or 10:30 on the East Coast.      The Court was not open at that

  19    point in time on the West Coast.      So that's noted in the

  20    transcript.    I tried to take care of it very quickly.

  21               The Court will probably also recall that when we had

  22    the discussion about having the deposition in San Diego, I

  23    raised the issue that there might be some issues with

  24    objections, and it would probably be better if it was taking

  25    place in this building so that the Court could rule on the
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1956 Page 8 of 30
                                                                      8


   1    objections (indiscernible) immediately.       But, in any event, we

   2    had it in Philadelphia.

   3               So at eight o'clock on the West Coast, I placed a

   4    call to the Court and spoke to the clerk.       And the Court was

   5    unavailable.    Was tied up in other matters.      So the Court was

   6    unable to get on a call to hear what was happening at the

   7    deposition until about two and a half hours, or so, into the

   8    deposition.

   9               At that point in time your Honor heard what was

  10    happening.    Had laid some ground rules about objecting on the

  11    basis of relevance, and making sure that objections were

  12    succinct and concise and in accordance with the federal rules.

  13               And I had hoped, at that point in time, that at least

  14    the things that I had endured up until that point in time were

  15    going to cease.    And as the transcript shows, the objections

  16    continued.    The unnecessary colloquy continued.      The speaking

  17    objections continued throughout the transcript.

  18               So my client and I were in a position of how -- how

  19    do we address the fact that -- under the federal rules the

  20    deposition is supposed to proceed in a certain manner.         Rule 30

  21    states that if an attorney or a witness impedes, frustrates, or

  22    delays the fair examination of the witness that sanctions can

  23    be awarded.

  24               Section 1927 looks more forward-looking.        It talks in

  25    terms of deterrence in preventing such conduct in the future.
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1957 Page 9 of 30
                                                                      9


   1    And so, as a result, plaintiff filed this motion seeking

   2    reimbursement for the costs involved in the deposition,

   3    including the travel to Philadelphia and also the costs

   4    involved in bringing this motion.

   5                In opposition to the motion, there was really no

   6    mention of the -- the hourly rate that was being sought, the

   7    number of hours that were being sought, the costs that were

   8    incurred.    The -- the opposition was essentially that it was

   9    somehow my fault that the objections were being made, that I

  10    was able to obtain some information in the seven-hour

  11    deposition, and so that should be good enough to endure all of

  12    the objections -- more than 125 objections that I had to

  13    endure.   And, mind you, these were 125 impermissible

  14    objections.    There were also other objections that were

  15    arguably admissible for the record.       But it's rare to look at

  16    the transcript and see a page or two pages where an objection

  17    or a comment by Ms. Chovanes was not made, and the transcript

  18    is 250-some pages long.

  19                So there was really no contrition in terms of the

  20    opposition.    There was no effort to explain why the objections

  21    were made as they were; especially after the Court took the

  22    time to get on the call and explain what the federal rules

  23    said, which is -- should not have been necessary.

  24                And so it's the plaintiff's position that there

  25    really wasn't much opposition to the motion at all and sort of
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1958 Page 10 of 30
                                                                     10


    1   a pro forma response.     And without adequate explanation as to

    2   why the objections were made and at such an incessant and

    3   continuous manner, the Court should grant the motion.         And it

    4   should grant the entirety of the sanctions requested.

    5               Thank you.

    6               THE COURT:    Ms. Chovanes, any response?

    7               MS. CHOVANES:    Good morning, your Honor.

    8               THE COURT:    Good morning.

    9               MS. CHOVANES:    I would like to update the Court on

   10   the case-in-chief.

   11               I don't know if the Court is aware.      A motion to

   12   dismiss and summary judgment motion has been filed by

   13   defendant.

   14               The grounds of that motion are that there is no

   15   jurisdiction over the court.      There is no subject matter

   16   jurisdiction because the plaintiff is suing on a defunct

   17   company's contract.      And that's as a result of the latest

   18   amendment of the complaint which, you'll recall, was over our

   19   objection.    But now the complaint reveals itself to be the

   20   garbage that it started with.

   21               And that is why Mr. Ryan is here.      Because he doesn't

   22   like the fact that his case is a nightmare.        And, in fact, he's

   23   the one who came up with this plan, this scheme to try to get

   24   money from the defendant; as in fact his declaration states

   25   with regard to the two amended complaints.        This was him going
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1959 Page 11 of 30
                                                                     11


    1   back and deciding that a defunct company could sue on a defunct

    2   contract.    So that's the basis of our motion.

    3               As far as this motion, sir, there was no objection.

    4   There was nothing unanswered following our conference on the

    5   phone with this Court.      Nothing.

    6               He had the opportunity, as we said in our brief.

    7   There is no prejudice.      There's thousands of dollars alleged

    8   here without any backup documentation.

    9               And, as we noted, the two affidavit -- affidavits,

   10   themselves, are faulty.      His counsel and his client can't even

   11   get a date right.     And that's the only thing we can check

   12   because there has been no discovery into their alleged damages.

   13   But you can't just issue sanctions because you have a garbage

   14   case (indiscernible) the other side (indiscernible).

   15               And as I noticed (indiscernible), and, again, there

   16   is no prejudice here, sir.      There's nothing that has been

   17   unanswered.

   18               We pointed to the examples in his principal brief,

   19   and we said they were (indiscernible) answered.         He didn't come

   20   back in his reply and point to anything that he alleges was

   21   relevant and not answered.      And all of this is extremely

   22   important because it was after; after the conference with this

   23   Court, on the phone.     He had nothing left after that.      He

   24   challenged nothing.

   25               We invited him extensively to ask new questions.        He
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1960 Page 12 of 30
                                                                     12


    1   had nothing further.     He said that.

    2               Not only that, your Honor, he brought this motion

    3   months, weeks after the fact.      Weeks after he could have done

    4   this at the deposition.      He should have done it then.     But

    5   (indiscernible) weeks after the fact is just further

    6   (indiscernible).

    7               Again, he doesn't reply to that.      He doesn't reply to

    8   that at all.    All of his arguments, all of his arguments are

    9   false in light of the facts; which he was delayed.

   10               And then, finally, his cynical argument.       Apparently

   11   Mr. Ryan thinks this Court doesn't like me and is going to beat

   12   up -- beat me up and is biased against me.        And so he's jumped

   13   on that with both feet.

   14               And he's saying that I threatened him.       Look at him.

   15   He was looming over my client.       And his paid videographer, who

   16   was also somewhat rude, chose to give this Court a certain

   17   angle of everything.

   18               I have nothing further, your Honor.

   19               Thank you.

   20               MR. RYAN:    May I respond, your Honor?

   21               (Indiscernible.)

   22               MS. CHOVANES:    No, your Honor.

   23               THE COURT:   Ms. Chovanes, did you have an opportunity

   24   to review the video?

   25               MS. CHOVANES:    I reviewed --
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1961 Page 13 of 30
                                                                     13


    1               THE COURT:   (Indiscernible) of the deposition?

    2               MS. CHOVANES:    I reviewed parts of it.     And it was

    3   extremely biased, and I object -- I object to it.         And

    4   (indiscernible) at the time of the deposition to do it.           But he

    5   was -- and I made that point, at one point, on the record.

    6   That he was starting and stopping and doing other things

    7   incorrectly.    I don't know if it made it to the final record,

    8   though, sir.

    9               THE COURT:   Thank you.

   10               Mr. Ryan, I'll give you a brief reply.

   11               MR. RYAN:    Thank you.   I just have a couple of brief

   12   points.

   13               As to the issue of this motion being brought weeks

   14   after the fact, No. 1, I had to wait for the transcript,

   15   obviously, to see it.

   16               No. 2, the Court will recall that I attempted to meet

   17   and confer with Ms. Chovanes on several occasions.         And she

   18   kept responding that she was unprepared to do so, which

   19   resulted in this Court granting me leave to file the motion

   20   without having any further meet and confer.

   21               On the issue of prejudice, there's nothing in Rule 30

   22   or Section 1927, or any of the cases that refer to this, that

   23   require plaintiff to show prejudice in order to obtain

   24   sanctions in this type of motion.       There are no cases cited in

   25   the opposition.
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1962 Page 14 of 30
                                                                     14


    1               It doesn't matter that it's -- I was able to obtain

    2   some answers.    Rule 30 is just framed as if the deposition is

    3   frustrated or impeded or delayed.       It doesn't say if questions

    4   weren't able to be answered.      So the issue of prejudice is not

    5   on the table.    The cases don't require plaintiff to show

    6   prejudice in order to obtain sanctions.

    7               And, finally, the word "garbage" case has been used

    8   several times by Ms. Chovanes in this court; not only on prior

    9   telephonic conferences but also in papers filed by

   10   Ms. Chovanes, and again today.       That type of statement is

   11   serious when you talk about the local rules of this Court, and

   12   the civility and the professionalism which are required of

   13   counsel who appear before this Court.       It's one thing to

   14   advocate for your client, to make sure you're doing the best

   15   you can; but it's another to demean another party's case in

   16   such a way before the Court and to counsel.        And I can't even

   17   count the number of times that -- when my (indiscernible)

   18   Ms. Chovanes, in meet and confers, where she mentioned the case

   19   being garbage, and it should never have been brought.

   20               But your Honor has heard it several times as well,

   21   and so there's no need for me to recount all of those.

   22               There was a case that was actually in the Southern

   23   District.    And it's Lucas versus Bred, (phonetic) 2016 Westlaw

   24   2996843.    And, in that case, counsel made similar statements

   25   about the opposing parties' case, such as:
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1963 Page 15 of 30
                                                                     15


    1               "It appears you may be hallucinating by positing a

    2               possibility that the defendants are going to win

    3               this lawsuit."

    4               That statement was made on the record.

    5               And the court, in that case, said:

    6               "Such commentary -- such commentary most certainly

    7               does not exhibit the level of courteous and civil

    8               communications the court expects from counsel who

    9               practice before it."

   10               It goes on to talk about how counsel should be

   11   courteous in its communication with opposing counsel and before

   12   the Court.

   13               And so, here again, Ms. Chovanes exhibited the type

   14   of conduct that is sanctionable.

   15               Thank you, your Honor.

   16               THE COURT:   Thank you.

   17               MS. CHOVANES:    Your Honor, may I be heard on that

   18   last point?

   19               THE COURT:   Go ahead, Ms. Chovanes.

   20               MS. CHOVANES:    I think -- I think it unfair to

   21   present new material in the reply argument, including cases in

   22   that (indiscernible).     It's totally out of context.      I have no

   23   way to respond.

   24               Thank you, sir.

   25               THE COURT:   Thank you.
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1964 Page 16 of 30
                                                                     16


    1               As I began this hearing 19 minutes ago, or so -- I've

    2   read everything.     I've watched the video.     And I -- and I've

    3   taken the liberty to read our local rules regarding

    4   professional conduct expected of attorneys practicing before

    5   this Court.

    6               And I've read the rules of the courts of several

    7   other jurisdictions:     Federal, state, across the country,

    8   including from Ms. Chovanes's home state, Pennsylvania.

    9               And, uniformly, these rules recognize the

   10   (indiscernible) of attorneys conducting themselves, at all

   11   times, with professional and personal courtesy and integrity.

   12   Whether in court before a judge or -- certainly is expected, or

   13   upon engaging with opposing counsel when a judge is not

   14   present.

   15               The integrity and the credibility of the judicial

   16   system depends on that level of professional courtesy and

   17   civility.

   18               Uncivil, abrasive, abusive, hostile, or obstructive

   19   conduct interferes with the orderly effective administration of

   20   justice.

   21               It can impede and even prevent the fundamental goal

   22   of resolving litigation and disputes rationally, efficiently,

   23   and economically.

   24               Uncivil and abrasive behavior can, in fact, have the

   25   opposite effect of creating disputes; disputes which could
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1965 Page 17 of 30
                                                                     17


    1   otherwise have been avoided altogether simply by observing the

    2   old rule:    Do unto others as you would have them do unto you.

    3               I had the unpleasant experience of having to watch

    4   and listen to each and every one of the video clips of this

    5   deposition of Ms. Gardner, which was provided by the plaintiff

    6   pursuant to this motion.      And what I observed was -- was

    7   appalling, and it really exceeded the bounds of zealous

    8   advocacy.

    9               And I'm not talking about Mr. Ryan's conduct today.

   10   I'm simply referring to the conduct and behavior of you,

   11   Ms. Chovanes.

   12               Mr. Ryan's conduct was, at all times during the

   13   deposition -- at least the video clips that were provided to me

   14   and from what I could tell from reading the transcript --

   15   professional.    And he exercised remarkable restraint and

   16   self-discipline in the face of this onslaught.

   17               And I will assume that Mr. Ryan's conduct throughout

   18   the entire deposition -- even those portions which were not

   19   provided by the plaintiff on video -- was consistent with that

   20   display on the video clip provided.

   21               Ms. Chovanes, you had the opportunity to provide

   22   video segments in rebuttal that might have cast a different

   23   light on Mr. Ryan's conduct, but you did not.

   24               Your conduct and behavior was deplorable from start

   25   to finish.    You were abusive, abrasive, insulting,
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1966 Page 18 of 30
                                                                     18


    1   condescending, hostile, and obstructing.        At times your conduct

    2   bordered on the bizarre.      Such as the time -- the time marked

    3   11:36 on the video, when you jolted out of your chair and

    4   screamed at Mr. Ryan for simply benignly and politely and

    5   courteously asking if Ms. Gardner, the witness, would like a

    6   break.    You accused Mr. Ryan of threatening your witness by

    7   that simple, polite inquiry.

    8               Mr. Ryan did no such thing.     His reply was harmless,

    9   and it was genuine, and it was professional.

   10               Your reaction was unnecessarily disproportionate to

   11   any perceived infraction of having a direct communication with

   12   the witness and only about which -- increasing, not decreasing

   13   the tension among the participants in the deposition.         Not

   14   least of which was Ms. Gardner, who seemed genuinely startled

   15   and confused by your outburst.

   16               While on the subject of taking breaks, as alluded to

   17   today by Mr. Ryan, Ms. Chovanes, you pushed back quite a bit

   18   about taking Ms. Gardner's deposition at all because of her

   19   medical condition.     And Mr. Ryan is accurate in his

   20   recollection.    There were requests to take her deposition.        A

   21   suggestion that they occur out here at the same time, either

   22   before or after the mandatory settlement conference.         The Court

   23   received requests by the defendant, from Ms. Gardner not to

   24   have to appear because of a medical condition and injury.

   25               The Court asked to be seen in camera medical records
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1967 Page 19 of 30
                                                                     19


    1   to support the request that she was either unable to travel or

    2   to sit for extended periods.      That medical information was

    3   provided to the Court in camera.       The Court granted the

    4   defendant's request for Ms. Gardner not to travel to San Diego.

    5               And then, relevant to this motion, also imposed

    6   certain guidelines in the conducting of the deposition:           Two

    7   hours on, a break; two hours on, a break.        And so on, until the

    8   deposition was concluded.

    9               And notwithstanding these purported health concerns,

   10   Ms. Chovanes insisted on pushing through the deposition by

   11   foregoing breaks and even insisting that there not be a lunch

   12   period.

   13               Mr. Ryan pushed back and said, "I'm going to have

   14   lunch.    I'm hungry."   And wanted to have a sandwich.      And was

   15   able to gobble it down in 20 minutes, or so, and get back at

   16   it.

   17               Ms. Chovanes, you began your verbal assaultive

   18   behavior by exposing some -- espousing some distorted notion

   19   that the plaintiff must produce a 30(b)(6) deposition notice

   20   and the topics.     You threatened to walk out of the deposition

   21   unless Mr. Ryan provided the notes -- a notice.         By the way,

   22   which you had.     It was provided to you.     It's how this whole

   23   thing got started.

   24               You repeatedly objected to Mr. Ryan's questioning.

   25   That it exceeded the scope of the topics in the deposition
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1968 Page 20 of 30
                                                                     20


    1   notice.    His questions did not exceed the scope of any of those

    2   topics.    They were appropriately foundation questions or well

    3   within the reasonable boundaries of the noticed topics.

    4               You had some misguided notice that Mr. Ryan should

    5   have -- should have provided a verbatim script of every single

    6   question that he intended to ask during the deposition.

    7               Of course, this is not the rule, and it's not a

    8   requirement.

    9               As most courts across the country have recognized,

   10   including this Court, the Rule 30(b)(6) notice sets the floor

   11   of the inquiry, not the ceiling.       And while 30(b)(6) topics

   12   cannot be vague, the reasonable particularity requirement of

   13   the rule cannot be used to limit what is asked of the

   14   designated witness.

   15               Plaintiff's 30(b)(6) notice was not vague.       The

   16   topics were described with reasonable particularity.

   17               And, Ms. Chovanes, you were absolutely wrong to make

   18   serial objections that Mr. Ryan's questions were either

   19   irrelevant or beyond the scope of those topics.         They were not.

   20               The deposition notice quite naturally covered many

   21   topics about Avidas:     Its business dealings with the plaintiff,

   22   La Jolla Spa, Syderma (phonetic), and others; and an inventory

   23   of various products, among other topics.

   24               This is kind of how the questioning out of the chute

   25   went from the very beginning:
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1969 Page 21 of 30
                                                                     21


    1               Question by Mr. Ryan:

    2               "Are you an employee of Avidas Pharmaceuticals?"

    3               "Objection, irrelevant."

    4               This simple, benign question and the objection that

    5   it invoked resulted in over two pages of wasteful,

    6   time-consuming, and unnecessary discussion.

    7               This is at the very beginning of the deposition,

    8   asking simple questions about the witness's status within the

    9   company, the defendant company.

   10               Next question:

   11               "Are you an officer of Avidas Pharmaceuticals?"

   12               "Objection.    Instruct not to answer."

   13               "Are you a member of Avidas?"

   14               "Objection."

   15               "Are you a managing member of Avidas?"

   16               "Objection."

   17               "When was Avidas Pharmaceuticals formed?"

   18               "Objection.    Instruction not to answer."

   19               None of these questions were objectionable.

   20               This all occurred in the opening minutes of the

   21   deposition.    A deposition that was going to take another six or

   22   seven hours, and regrettably was a (indiscernible) of things to

   23   come.

   24               Ms. Chovanes, you objected or injected your comments

   25   to nearly every question or inappropriately instructed your
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1970 Page 22 of 30
                                                                     22


    1   witness not to answer a question.       Smugly attempted to lecture

    2   Mr. Ryan on how he should properly ask questions.

    3               You were condescending in tone and language.        You

    4   were rude and insulting.      Calling the (indiscernible)

    5   plaintiff's case garbage.      And, here today, a nightmare case

    6   and also a garbage case on several occasions.

    7               And accusing Mr. Ryan of wasting everyone's time over

    8   and over and over again.

    9               You even went so far as to object to Mr. Ryan's

   10   attempt to question Ms. Gardner about documents which were

   11   provided by the defendant on the basis of relevancy and

   12   fairness, surprise, or the document was subject to a

   13   nonexistent protective order.

   14               All of this conduct described clearly violates the

   15   well-established rules of professional conduct of this Court

   16   and many courts across the country.

   17               In response, all you could muster in your defense was

   18   that Mr. Ryan had the opportunity to ask all of the questions

   19   that he wanted to ask after the call to the Court was made.

   20   And that occurred at about 12:45 Eastern Time, which is about

   21   almost three hours into the deposition.        That's it.   That's

   22   your defense.    That he had the opportunity to ask the

   23   questions.

   24               And today you say that there are no objections.        He

   25   asked everything he wanted to ask, and the deposition ended.
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1971 Page 23 of 30
                                                                     23


    1               First, that's not the way I see it, and it's not a

    2   defense at all; nor does it excuse your conduct before the call

    3   was made to the Court, let alone afterwards.

    4               If this was a defense to obstructive or hindering

    5   behavior, then a bank robber who returns the money after

    6   getting caught would be exonerated as if nothing happened at

    7   all.   Asking for forgiveness instead of permission and would

    8   not be held accountable for the initial criminal act.

    9               And, secondly, the Court's admonition at 12:45 did

   10   very little to curb your obstructive behavior as you continued

   11   unabated to interpose frivolous and unjustified objections just

   12   as much after the call as before.       I saw no difference.

   13               And I learned today that you watched parts of the

   14   video; not all of the video.      That might have been a

   15   revelation, had you watched the entire video.        A little

   16   self-reflection might have been important and helpful.

   17               And not -- not in your papers and not today have I

   18   seen one ounce of contrition or remorse for the conduct

   19   displayed during that deposition.       Not even an acknowledgment

   20   that possibly a third party, a mutual party viewing the video

   21   and the conduct in the video could have a different view than

   22   you might.    Not even -- not even that, is telling.

   23               Your complaints that Mr. Ryan was wasting everyone's

   24   time dragging out a deposition -- in reality it was you,

   25   Ms. Chovanes, who was wasting everyone's time by unnecessarily
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1972 Page 24 of 30
                                                                     24


    1   prolonging the deposition with these spurious objections,

    2   inappropriate coaching of the witness, and ill-tempered

    3   conduct.

    4               You're licensed in Pennsylvania.      The rules of

    5   professional conduct in that state proscribe the very behavior

    6   exhibited by you and that I saw on the video.

    7               I conclude that plaintiff's motion was well-founded.

    8   That you impeded, frustrated, and obstructed the deposition.

    9   And that -- perhaps not necessary -- that you did that in bad

   10   faith, and that you should be sanctioned accordingly

   11               And although you had the opportunity to fully do so,

   12   the only thing that you challenged -- the only thing that you

   13   challenged was one entry of the plaintiff's claim for monetary

   14   sanctions.    And that was in Ms. York's seemingly inconsistent

   15   statements in her declaration that Mr. Ryan traveled to

   16   Philadelphia on May 1st, not May 2nd.

   17               This discrepancy is really immaterial.       There's no

   18   dispute that Mr. Ryan traveled to Philadelphia.         He was there.

   19   And whether he arrived on May 1st or May 2nd is

   20   inconsequential.     And if that's all you have to rely on, it's a

   21   desperate attempt to try to fix this situation.         You disputed

   22   no entries -- no other entries of Ms. York's requests for

   23   reimbursement of costs.

   24               And I have some questions that I'm going to pose to

   25   you here, in a moment.
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1973 Page 25 of 30
                                                                     25


    1               And as to Mr. Ryan's declaration and -- and time

    2   sheets, you didn't express any (indiscernible) to contest his

    3   hourly rate or the time spent on a specific task.

    4               And I'm going to ask you questions about the last

    5   couple entries that you have mentioned which are tentative in

    6   nature.

    7               So as to Ms. York, she indicates in her declaration,

    8   Ms. Ryan -- Mr. Ryan, (indiscernible) that she paid for

    9   airlines with points that she had accumulated.         And then, when

   10   flights were canceled, she lost those points.

   11               Did she in fact use those points?      Were they never

   12   restored to her?     Or would she have to buy them back if she

   13   wanted them back?

   14               MR. RYAN:    She would have to buy them back, if she

   15   wanted them back.     Because of the way the points work, they

   16   don't (indiscernible) back to your account.

   17               THE COURT:   So if the flight's not taken, if it's

   18   canceled for any reason other than because of the airline, then

   19   those points don't get restored back to her frequent flyer

   20   account, or whatever account she's using.        Is that correct?

   21               MR. RYAN:    That's correct.

   22               THE COURT:   Okay.   And then in your declaration,

   23   you -- the last two entries indicate you anticipate three hours

   24   to analyze the opposition and seven hours to prepare for and

   25   travel to this hearing.
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1974 Page 26 of 30
                                                                     26


    1               Can you give me an updated exact estimate of your

    2   time spent on analyzing the opposition, research legal

    3   authorities, and drafted reply?

    4               MR. RYAN:    For the reply, it's exactly three hours.

    5   I kept it to the number that I had.       So that number is

    6   accurate.

    7               In terms of the anticipated time for today's hearing,

    8   it took me two hours and 45 minutes to get here last night.            I

    9   prepared approximately 30 to 45 minutes, for here, at the

   10   hearing.    And it will take me about three hours to go back to

   11   Los Angeles today.

   12               THE COURT:   So seven hours is --

   13               MR. RYAN:    It's probably short.    But, yes.

   14               THE COURT:   All right.    Ms. Chovanes, it gives me no

   15   great pleasure.     I don't like this.    I find it to be very, very

   16   displeasurable to have to witness this sort of behavior.          It

   17   was unnecessary.     And you may win this lawsuit.      Maybe your

   18   present motion to dismiss may be granted by Judge Anello.          And

   19   if it isn't, maybe you'll win on the merits.        But that's not

   20   why we're here.     We're here to judge whether your conduct at

   21   that deposition was obstructive, vexatious.        And I find that it

   22   was.

   23               I expect attorneys to fight vigorously and zealously

   24   for their clients, as I think all judges do.        But to do it

   25   civilly and professionally.      That's the way it ought to be
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1975 Page 27 of 30
                                                                     27


    1   done.   And when that happens, the bells in the courthouse are

    2   ringing because there's two great attorneys practicing their

    3   craft and doing so in a way that does justice to the legal

    4   profession.    That isn't what happened here.

    5               If this video was shown to the public, I think the

    6   public would be equally appalled by what they saw.

    7               So none of this conduct and behavior (indiscernible)

    8   there's nothing to demonstrate otherwise, the responsibility of

    9   the defendant, Avidas Pharmaceuticals or Ms. Gardner, who has

   10   an important role in that company.       All of this conduct and the

   11   behavior is accountable to you, Ms. Chovanes.

   12               So it's the judgment of this Court that you be

   13   sanctioned in the amount of $7,142.03 to be payable to

   14   Ms. York.    $21,360 to be paid to Mr. Ryan.      I find that the

   15   hours spent on these various tasks were reasonable.         That his

   16   hourly rate is reasonable.      And you are to pay Ms. York and

   17   Mr. Ryan within 15 days of the written order coming out.          What

   18   I've placed on the record here is not the written order.          A

   19   written order will issue shortly.       Within 15 days of that

   20   order, you are to pay those two individuals.        (Indiscernible)

   21   seek relief through Judge Anello within the time frame allowed

   22   for by the rules.

   23               You're also to self-report to the Pennsylvania Bar

   24   that you've been sanctioned for this conduct.        You're to

   25   include in that self-reporting to the Pennsylvania Bar a
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1976 Page 28 of 30
                                                                     28


    1   transcript of today's proceeding, a transcript of the

    2   deposition and the video.      And you're to include the written

    3   order which will issue.      And you're to file a declaration with

    4   this Court that you have so notified the Pennsylvania Bar.

    5               Do you have something to say, Ms. Chovanes?

    6               MS. CHOVANES:    Excuse me, sir?

    7               THE COURT:   Do you have anything else to say?

    8               MS. CHOVANES:    If I may --

    9               THE COURT:   It looks like you want to say something,

   10   so I'm giving you the opportunity.

   11               MS. CHOVANES:    If I may be heard, your Honor, what

   12   date would the appeal run from?       The written order date?

   13               THE COURT:   The written order date.     When the written

   14   order comes out, that's when you -- the time would run.

   15               MS. CHOVANES:    I would therefore ask that you keep

   16   this matter under seal, in light of your language.

   17   (Indiscernible.)

   18               THE COURT:   Well, I'm not -- there's nothing --

   19               MS. CHOVANES:    Excuse me.    May I finish, your Honor?

   20               THE COURT:   Go ahead.

   21               MS. CHOVANES:    I have just been excoriated by you.      I

   22   feel like a criminal defendant.       I think it's not unreasonable

   23   for me to finish what I have said.

   24               And to that, I would ask, again, that this Court seal

   25   the record because this could be damaging to me personally.
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1977 Page 29 of 30
                                                                     29


    1   And I think that is extremely unfair because I don't think, as

    2   I've said, that this case has been handled professionally from

    3   the first instance.      And professionalism goes both ways.      And

    4   if you have a fraudulent case, it starts on that side, not on

    5   my side.

    6               Thank you, sir.

    7               THE COURT:    Thank you.

    8               The request to seal the transcript of today's

    9   proceeding is denied.     This is an open proceeding.      So that

   10   request is -- is hereby denied.

   11               You may renew that request with Judge Anello.         He may

   12   agree with you.     And I encourage you to do that if you think --

   13               MS. CHOVANES:    I shall do that, sir.

   14               THE COURT:    All right.   Anything else, Mr. Ryan?

   15               MR. RYAN:    No, your Honor.

   16               THE COURT:    Anything else, Ms. Chovanes?

   17               MS. CHOVANES:    I would just ask that the minute entry

   18   be sealed or anonymized, or whatever, until I can do that with

   19   the judge -- with the judge.      Because I am literally on the run

   20   here today in coming from Philadelphia to this hearing.

   21               I will not have the ability to file anything with him

   22   until Monday.

   23               THE COURT:    All right.   I will give you until the

   24   close of business Monday.

   25               MS. CHOVANES:    Thank you.
Case 3:17-cv-01124-MMA-WVG Document 104 Filed 09/13/19 PageID.1978 Page 30 of 30
                                                                     30


    1               THE COURT:   All right.    That's all.

    2               MR. RYAN:    Thank you, your Honor.

    3               (Conclusion of proceedings.)

    4

    5                                   --oOo--

    6   I certify, by signing below, that the foregoing is a correct

    7   stenographic transcript, to the best of my ability, of the

    8   digital recording of the audio proceedings had in the

    9   above-entitled matter this 13th day of September, 2019.           A

   10   transcript without an original signature or conformed signature

   11   is not certified.     I further certify that the transcript fees

   12   and format comply with those prescribed by the Court and the

   13   Judicial Conference of the United States.

   14
                    /S/ Amanda M. LeGore
   15                  ____________________________________

   16           AMANDA M. LeGORE, RDR, CRR, CRC, FCRR, CACSR 14290

   17

   18

   19

   20

   21

   22

   23

   24

   25
